Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.16999127 or 16548873 in view of US Pub 20170198105; US Pub 20170095792;  or US Pub 20170166707. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because applicant(s) claimed language, i.e. “comprising” , is open language and does not exclude the addition of ultraviolet irradiation to accompany the microwave irradiation. The supplemental use of microwave with ultraviolet is well known US Pub 20170198105 discloses in paragraph [0069] …. “ in the drying step, hot air supply, infrared, microwave or ultraviolet and the like may be applied”.   Note also US Pub 20170095792 in paragraph [0078] discloses “In detail, the drying step may be conducted by supplying hot air, or irradiating with IR light, microwave, or UV light. Note also US Pub 20170166707 in paragraph [0022] which states “Specifically, the drying process may be performed using hot air supply, IR, microwave or UV. 
Consequently, it would have been prima facie obvious to combine the teaching of the copending Applications 16999127 or 16548873 with either US Pub 20170198105; US Pub 20170095792;  or US Pub 20170166707 to arrive at the claimed invention given the teachings above for the reasons since the process of  supplementing or exchanging microwave irradiation for UV radiation and vice-versa are well-known in the art to be interchangeable. 

   This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Allowable Subject Matter over Prior Art
The following is an Examiner's statement of reasons for the indication of 
allowable subject matter: 
Applicant(s) claimed invention is directed to a method for degrading a superabsorbent polymer (SAP) to poly(acrylic acid) (PAA) comprising placing a feed 202) at a concentration greater than about 0.5 wt% of said SAP concentration; wherein said feed has a residence time in said reactor between about 2 min and about 9 min; wherein said temperature is about 2000C; wherein said carbon yield is greater than about 90%; and wherein said MW used to convert SAP to PAA requires a MW total energy of less than about 50 MJ/kg SAP.  
The crux of the invention lies in the discovery that the above method is able to degrade SAP into poly(acrylic acid) (PAA), in short time scale; with low energy per unit mass of SAP; and at mild conditions that avoid decarboxylation of the degraded SAP. The requirement for low energy per unit mass of SAP stems from the fact that the while avoiding the problems commonly associated therewith. Such has neither been anticipated by nor made obvious from the prior art. The art of record demonstrates other methods produced in the art which do not however, contain the advantages as mentioned and neither avoid the problems as mentioned above.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the Issue Fee and, to avoid processing delays, should 
preferably accompany the Issue Fee. Such submissions should be clearly 
labeled "Comments on Statement of Reasons for Allowance."



Information Disclosure Statement
date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/Terressa Boykin/Primary Examiner, Art Unit 1765